                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VICTOR UKADIKE EZEIBE,                              :
         Plaintiff                                  :        No. 1:19-cv-00189
                                                    :
               v.                                   :        (Judge Kane)
                                                    :
CITY OF YORK and                                    :
JOHN DOES and JANE DOES,                            :
          Defendants                                :


                                        MEMORANDUM

       Before the Court is Defendant City of York (“Defendant City”)’s motion to dismiss.

(Doc. No. 8.) For the reasons that follow, Defendant’s motion will be granted.

I.     BACKGROUND

       A.      Procedural Background

       Plaintiff Victor Ezeibe (“Plaintiff”) initially filed this action on February 4, 2019. The

complaint asserted federal claims under 42 U.S.C. § 1983 and 42 U.S.C. § 1985 and state law

tort claims against Defendants John/Jane Does (“the Individual Defendants”) in addition to a

Monell claim against Defendant City for failure to train and supervise the Individual Defendants

and failure to create or implement policies requiring the documentation of incidents in which

police officers draw firearms. (Doc. No. 1.) Defendant City filed a motion to dismiss the

complaint against it (Doc. No. 8) on April 4, 2019, along with a brief in support thereof (Doc.

No. 10). Plaintiff filed a brief in opposition to Defendant’s motion on April 18, 2019 (Doc. No.

11) to which Defendant City responded on May 2, 2019 (Doc. No. 12). Having been fully

briefed, the motion is now ripe for disposition.1



1
 Upon consideration of the briefing in this matter, the Court views Defendant City’s motion
(Doc. No. 8) as seeking to dismiss only claims against Defendant City. Therefore, this
       B.      Factual Background 2

       On the evening of December 16, 2018, Plaintiff was followed by a police cruiser driven

by one of the Individual Defendants as Plaintiff drove his vehicle from the Shell Gas Station on

Roosevelt Avenue to the Turkey Hill Mini Market on West Market Street in York, Pennsylvania.

(Doc. No. 1 ¶ 6.) After Plaintiff parked his vehicle, one of the Individual Defendants shouted at

Plaintiff, “Stay in your car! Do not come out of your car!” (Id. ¶ 7.) Plaintiff waited in his car,

as instructed, and was surrounded by approximately four to five other police cruisers and the

Individual Defendants. (Id. ¶ 8.) Plaintiff was ordered to drop his car keys out the window, after

which Plaintiff observed three Individual Defendants aiming firearms at him. (Id. ¶¶ 9-11.)

       Plaintiff was then ordered to exit the vehicle and was handcuffed. (Id. ¶¶ 13-14.) The

Individual Defendants searched Plaintiff, including in his underwear and pockets. (Id. ¶ 15.)

Following the search of his person, Plaintiff was confined in the back of a police cruiser while

the Individual Defendants searched his personal vehicle. (Id. ¶ 16.) When Plaintiff was escorted

out of the police cruiser after the completion of the vehicle search, the Individual Defendants

caused a cut or abrasion to Plaintiff’s person. (Id. ¶ 17.)

       Approximately three days after the aforementioned incident, Plaintiff contacted the City

of York’s Police Department to inquire about information related to the incident and was

informed that there were no records of the incident. (Id. ¶ 19.) Plaintiff alleges that he has

suffered mental and emotional suffering as a result of the incident, including panic attacks and

nightmares. (Id. ¶ 18.)




Memorandum does not address the sufficiency of claims asserted against the Individual
Defendants.
2
  The following factual background is taken from the allegations of Plaintiff’s complaint (Doc.
No. 1).
                                                  2
II.       STANDARD OF REVIEW

          Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

232 (3d Cir. 2008). When reviewing the sufficiency of a complaint pursuant to a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court must accept as true all

material allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See In re Ins. Brokerage Antitrust Litig., 618

F.3d 300, 314 (3d Cir. 2010). However, the Court need not accept legal conclusions set forth as

factual allegations. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, a

civil complaint must “set out ‘sufficient factual matter’ to show that the claim is facially

plausible.” See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)).

          Consistent with the Supreme Court’s ruling in Twombly and Ibqal, the Third Circuit has

identified three steps a district court must take when determining the sufficiency of a complaint

under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to state a claim; (2) identify

any conclusory allegations contained in the complaint “not entitled” to the assumption of truth;

and (3) determine whether any “well-pleaded factual allegations” contained in the complaint

“plausibly give rise to an entitlement to relief.” See Santiago v. Warminster Twp., 629 F. 3d

121, 130 (3d Cir. 2010) (citation and quotation marks omitted). A complaint is properly

dismissed where the factual content in the complaint does not allow a court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” See Iqbal, 556 U.S.

at 678.




                                                  3
III.   DISCUSSION

       A.      Plaintiff’s Monell Claim Under 42 U.S.C. § 1983 (Count I)

               1.      Applicable Legal Standard

       Count I of Plaintiff’s complaint asserts a claim against Defendant City for false arrest in

violation of the Fourth and Fourteenth Amendments to the United States Constitution.3 In

Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S. 658 (1978), the Supreme Court established that

municipalities can be held liable for constitutional violations under 42 U.S.C. § 1983. See id. at

690. However, municipal liability is limited to those actions for which the municipality itself is

actually responsible. See Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986). Specifically,

liability attaches when “execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury.” See Monell, 436 U.S. at 694. That is, a municipality is subject to Section 1983

liability to the extent it maintained an unconstitutional custom or policy that caused the

constitutional violations alleged by the claimant, but is not liable for injuries on the sole basis

that they were inflicted by its employees. See id.

       A municipal policy is a “statement, ordinance, regulation, or decision officially adopted

and promulgated by [a local governing] body’s officers.” See City of Canton v. Harris, 489 U.S.

378, 385 (1989). A custom is “an act ‘that has not been formally approved by an appropriate

decision maker,’ but is ‘so widespread as to have the force of law.’” See Natale v. Camden Cty.

Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (quoting Bd. of the Cty. Comm’rs of Bryan Cty.

v. Brown, 520 U.S. 397, 404 (1997)). In order to recover from a municipality under this theory




3
 The Court notes that although Plaintiff’s complaint includes allegations of excessive force
(Doc. No. 1 ¶¶ 10-12, 17), Plaintiff only identifies a claim for false arrest under Section 1983.
                                                  4
of liability, a Plaintiff must show “a direct causal link between the municipal policy or custom

and the alleged constitutional deprivation.” See City of Canton, 489 U.S. at 385. Complaints

alleging municipal liability under Section 1983 are not subject to heightened pleading standards.

See Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163, 168

(1993). However, a plaintiff attempting to establish a Monell claim must “identify a custom or

policy, and specify what exactly that custom or policy was.” See McTernan v. City of York, 564

F.3d 636, 658 (3d Cir. 2009).

       In the alternative, a municipality may be liable under Section 1983 for a failure to train,

monitor, or supervise; however, the failure alleged in such a circumstance must amount to

“deliberate indifference to the constitutional rights of persons with whom the police come in

contact.” See City of Canton, 489 U.S. at 388. In order to establish deliberate indifference, a

plaintiff must generally show the failure alleged “has caused a pattern of violations.” See Berg

v. Cty. of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000). Where a failure to train claim is alleged

based on a single incident, the complaint must contain allegations that policymakers “kn[e]w to a

moral certainty” that the alleged constitutional deprivation would occur and the need for further

training “must have been plainly obvious.” See City of Canton, 489 U.S. at 390 n.10. Further,

“[l]iability cannot rest only on a showing that the employees ‘could have been better trained or

that additional training was available that would have reduced the overall risk of constitutional

injury.’” See Thomas v. Cumberland Cty., 749 F.3d 217, 226 (3d Cir. 2014) (citing Colburn v.

Upper Darby Twp., 946 F.2d 1017, 1030 (3d Cir. 1991)).

               2.      Parties’ Arguments

       Defendant City argues that Plaintiff “fails to allege any facts to suggest, let alone

establish, the existence of an official municipal policy that caused his injury as required by



                                                 5
Monell.” (Doc. No. 10 at 7.) Defendant City further notes that “Plaintiff does not allege more

than a single incident.” (Id.) In response, Plaintiff argues that the severity of this single incident

supports a finding that a failure to train Monell claim should survive a motion to dismiss at this

stage. (Doc. No. 11 at 10.) Additionally, Plaintiff would have the Court infer a failure to

supervise because “[m]ultiple police officers reported to the Turkey Hill Mini Market driving

four or five police cruisers” and “[n]otwithstanding the number of police officers involved,

Defendant City made no record of such incident.” (Id. at 10-11.) Finally, Plaintiff argues that

any lack of specificity in the complaint regarding a municipal policy or custom should not lead to

dismissal pre-discovery. (Id. at 11-12.)

               3.      Whether the Court Should Dismiss Plaintiff’s Monell Claim

       Upon review of Plaintiff’s complaint, the parties’ arguments, and the applicable law, the

Court will dismiss Plaintiff’s Monell claim against Defendant City because Plaintiff has failed to

sufficiently allege the existence of a municipal policy or custom or the existence of a pattern of

prior similar constitutional violations that would put Defendant City on notice as to a need for

additional training. A review of Plaintiff’s complaint reveals the following allegations ostensibly

in support of a single-incident failure to train Monell claim:

               York City failed to take steps to properly train and supervise
               Individual Defendants.

               Specifically, York City failed to create or implement policies
               which would require that York City Police document all incidents
               where officers draw firearms. Alternatively, York City failed to
               ensure that such policies, if in existence, were carried out.

               Specifically, York City failed to ensure that officers were
               instructed on the constitutional prohibition on the use of force or
               the threat thereof to seize or arrest a person in the absence of
               probable cause or reasonable suspicion.




                                                  6
               Specifically, York City, upon information and belief, was aware
               that Individual Defendants and/or other police officers arrested
               individuals in violation of the U.S. Constitution and failed to train,
               provide proper supervision, or otherwise protect against such
               abuses.

               Accordingly, York City is liable for the unconstitutional conduct of
               Individual Defendants within the meaning of Monell v.
               Department of Social Services, 436 U.S. 658 (1978).

(Doc. No. 1 ¶¶ 24-28.) In this case, the Court finds that Plaintiff’s allegations consist largely of

conclusory assertions echoing the appropriate legal standard without providing factual support.

See Twombly, 550 U.S. at 555 (noting that “a plaintiff's obligation to provide the ‘grounds’ of

his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do”). The complaint fails to identify an affirmative

policy or custom adopted or promulgated by Defendant City that would give rise to municipal

liability under Section 1983. See McTernan, 564 F.3d at 658. (stating that “[t]o satisfy the

pleading standard, [Plaintiff] must identify a custom or policy and specify what exactly that

custom or policy was”). Furthermore, although Plaintiff alleges generally that Defendant City

failed to adequately train its police officers in the constitutional requirements regarding use of

force and search and seizure, Plaintiff does not provide any facts to support that contention. See

Pahler v. City of Wilkes-Barre, 207 F. Supp. 2d 341, 353 (M.D. Pa. 2001) (granting a motion to

dismiss a failure to train claim where the plaintiff pled no facts to support the contention that his

injuries were caused by a failure to train, failed to identify the specific training the city should

have offered, and failed to establish training was not provided). Finally, Plaintiff fails to allege

any facts from which the Court can infer actual or constructive knowledge by municipal

policymakers of a previous pattern of similar constitutional violations, or of the allegedly

inadequate training as would be required to impose Section 1983 liability. Compare Estate of



                                                   7
Roman v. City of Newark, 914 F.3d 789, 799–800 (3d Cir. 2019) (finding the plaintiff had

sufficiently stated a claim for municipal liability based on failure to train where allegations were

supported by identified departmental deficiencies in a consent decree between the city and

United States), cert. denied sub nom., Estate of Roman v. Newark, NJ, No. 18-1366, 2019 WL

4921310 (U.S. Oct. 7, 2019), with Goldwire v. City of Phila., 130 F. Supp. 3d 936, 944 (E.D. Pa.

2015) (dismissing a Monell claim against the city where the complaint included no facts

supporting allegations that the city inadequately trained and supervised officers); see also

Kingsmill v. Szewczak, 117 F. Supp. 3d 657, 672 (E.D. Pa. 2015) (dismissing a Monell claim

against the municipal defendant where the plaintiff merely alleged the municipal defendant had

knowledge of an officer’s history of constitutional violations and failed to investigate, supervise,

or discipline the officer absent supporting facts). Accordingly, the Court will grant Defendant’s

motion to dismiss Plaintiff’s Section 1983 claim against Defendant City without prejudice.4




4
  District courts must generally extend plaintiffs an opportunity to amend a complaint before
dismissal in civil rights cases. See Fletcher-Harlee Corp. v. Pote Concrete Contractors, 482 F.3d
247, 253 (3d Cir. 2007). A court can refuse to permit an amendment on grounds of bad faith,
undue delay, prejudice, or futility. See Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004). “An
amendment is futile if the amended complaint would not survive a motion to dismiss for failure
to state a claim upon which relief could be granted.” Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir.
2000) (citing Smith v. NCAA, 139 F.3d 180, 190 (3d Cir. 1998), rev’d on other grounds, 525
U.S. 459 (1999)). In this case, Plaintiff may be able to gather more information related to
municipal policies or a pattern of prior constitutional violations in order to more specifically
plead a Section 1983 failure to train claim against Defendant City. Therefore, the Court finds it
would not be futile to allow amendment.
                                                 8
        B.      Plaintiff’s State Law Claims for False Arrest (Count II), Invasion of Privacy
                (Count III), and Civil Conspiracy (Count IV)

        In addition to Plaintiff’s Section 1983 claim, Plaintiff asserts state law claims for false

arrest (Count II), invasion of privacy (Count III), and civil conspiracy (Count IV) against all

Defendants.5 (Doc. No. 1. ¶¶ 35-38.)

        As to Plaintiff’s state law claims against Defendant City, the PSTCA grants

municipalities, municipal agencies, and municipal officers acting in an official capacity

immunity from liability for all state law tort claims, unless the suit falls within one of eight

enumerated exceptions. See 42 Pa.C.S.A. § 8541, et seq. (“[N]o local agency shall be liable for

any damages on account of any injury to a person or property caused by any act of the local

agency or an employee thereof or any other person.”) Exceptions to the PSTCA are: (1) vehicle

liability; (2) care, custody, control of personal property; (3) real property; (4) trees, traffic

controls and street lighting; (5) utility service facilities; (6) streets; (7) sidewalks; and (8) care,

custody or control of animals. See 42 Pa.C.S.A. § 8542. These exceptions are strictly construed

and narrowly interpreted. See Granchi v. Borough of N. Braddock, 810 A.2d 747, 749 (Pa.

Commw. Ct. 2002) (citing Jones v. Southeastern Pa. Transp. Auth., 772 A.2d 435, 440 (Pa.

2001)). It is clear from the allegations in the complaint that none of the enumerated exceptions




5
  The Court reads Plaintiff’s complaint as asserting claims for false arrest under both Section
1983 (Count I) and state law (Count II). (Doc. No. 1.) Defendant City’s briefing on the matter
indicates it views both of Plaintiff’s false arrest claims as constitutional claims. (Doc. No. 10 at
4.) However, whether viewed as a constitutional claim or state law tort, Plaintiff’s false arrest
claim against Defendant City must fail. If Plaintiff seeks to assert a claim of false arrest under
Section 1983, it is well established that municipal liability cannot be based on a theory of
respondeat superior. See Monell, 436 U.S. at 691. To the extent that Plaintiff seeks to assert a
false arrest claim against Defendant City under state tort law on a theory of respondeat superior,
false arrest is an intentional tort that is not actionable against a municipal defendant under the
Pennsylvania Political Subdivision Tort Claims Act (“PSTCA”). See 42 Pa. C.S.A. § 8541, et
seq.
                                                    9
apply in this case. Furthermore, this Court and others have previously dismissed claims of

invasion of privacy, false arrest, civil conspiracy, and other tort claims brought against municipal

defendants as barred by the PSTCA. See Zerby v. Waltz, No. 16-cv-00383, 2017 WL 386616, at

*12 (M.D. Pa. Jan. 27, 2017) (dismissing state law claims of malicious prosecution and invasion

of privacy against county defendants in light of the PSTCA); Torres v. Allentown Police Dep't,

No. 13-cv-3066, 2014 WL 4081477, at *9 (E.D. Pa. Aug. 18, 2014) (dismissing state law claims

of negligence, assault and battery, and civil conspiracy against county defendants in light of the

PSTCA); Gallashaw v. City of Phila., 774 F. Supp. 2d 713, 719 (E.D. Pa. 2011) (dismissing state

law claims for false arrest, false imprisonment, and intentional infliction of emotional distress

against city defendant in light of the PSTCA). Accordingly, the Court will dismiss Plaintiff’s

state law tort claims against Defendant City with prejudice.6

       C.      Plaintiff’s Federal Conspiracy Claim Under 42 U.S.C. § 1985 (Count V)

               1.      Applicable Legal Standard

       It is clearly established that in order to survive a motion to dismiss a claim under 42

U.S.C. § 1985(3), a plaintiff must allege:

               (1) a conspiracy; (2) for the purpose of depriving, either directly or
               indirectly, any person or class of persons of the equal protection of
               the laws, or of equal privileges and immunities under the laws; and
               (3) an act in furtherance of the conspiracy; (4) whereby a person is
               injured in his person or property or deprived of any right or
               privilege of a citizen of the United States.



6
  The briefing in this matter also debates whether Plaintiff has sufficiently pled these claims at
all. (Doc. Nos. 10-12.) However, the Court need not decide the matter as Defendant City is
immune from liability under the PSTCA as a matter of law. The Court further finds that
amendment of these claims would be futile as Defendant City’s immunity would not permit
amended claims to survive a subsequent motion to dismiss. See Alvin, 227 F.3d at 121 (citing
Smith v. NCAA, 139 F.3d 180, 190 (3d Cir. 1998), rev’d on other grounds, 525 U.S. 459 (1999)
(“An amendment is futile if the amended complaint would not survive a motion to dismiss for
failure to state a claim upon which relief could be granted”)).
                                                 10
See Farber v. City of Paterson, 440 F.3d 131, 134 (3d Cir. 2006) (citing United Bhd. Of

Carpenters & Joiners v. Scott, 463 U.S. 825, 828-829 (1983)). “In most cases, a bare conclusory

allegation of ‘conspiracy’ or ‘concerted action’ will not suffice.” Flanagan v. Shively, 783 F.

Supp. 922, 928 (M.D. Pa. 1992), aff’d, 980 F.2d 722 (3d Cir. 1992). Rather, a plaintiff must

plead facts from which the existence of an agreement between defendants can be inferred. See

Parrott v. Abramsen, 200 F. App’x 163, 165 (3d Cir. 2006). Further, a plaintiff must allege

“‘some racial, or perhaps otherwise class-based, invidiously discriminatory animus behind the

conspirators’ action’ in order to state a claim.” See Farber, 440 F.3d at 135 (citing Griffin v.

Breckenridge, 403 U.S. 88, 102 (1971)).

               2.      Parties’ Arguments

       Defendant City asserts that Plaintiff has not pled a conspiracy claim. (Doc. No. 8 ¶ 18.)

According to Defendant City, Plaintiff’s complaint “does not sufficiently allege any facts to

establish that the unidentified officer defendants took the actions alleged due to an agreement to

deprive Plaintiff of his constitutional rights or because of some discriminatory animus.” (Doc.

No. 12 at 5-6.) In response, Plaintiff argues that he has sufficiently pled that Defendants acted

together by alleging that “Defendants unreasonably seized [Plaintiff] by use of the threat of

deadly force and searched his person and his vehicle absent reasonable suspicion or probable

cause.” (Doc. No. 11 at 15.)

               3.      Whether Plaintiff’s Complaint Has Stated a Claim for Conspiracy
                       Under Section 1985

       The Court finds that Plaintiff has failed to state a claim for conspiracy under Section

1985. As noted above, under Twombly and Iqbal, a plaintiff must plead facts in support of a

claim rather than legal conclusions. Here, the only allegation in Plaintiff’s complaint specific to

a Section 1985 conspiracy claim is:

                                                 11
               Individual Defendants and York City acted together, in concert, to
               deprive [Plaintiff] of the equal protection of the laws and/or equal
               privileges and immunities under the laws. Accordingly,
               Defendants have conspired to violate [Plaintiff]’s civil rights.

(Doc. No. 1 ¶ 42.) While Plaintiff alleges in a conclusory fashion that Defendant City acted in

concert with Individual Defendants to deprive Plaintiff of his civil rights, the complaint alleges

no facts that would plausibly support the finding of an agreement between Defendants.

Furthermore, although Plaintiff notes in briefing on this matter that “Plaintiff is a member of a

protected class on the basis of his race, color[,] and ethnicity” (Doc. No. 11 at 15), Plaintiff’s

complaint does not allege that Plaintiff is a member of a protected class, nor does it allege that

the incident forming the basis of this action was motivated by discriminatory animus. (Doc. No.

1.) Therefore, the Court will dismiss Plaintiff’s conspiracy claim under 42 U.S.C. § 1985(3)

without prejudice.7

IV.    CONCLUSION

       For the foregoing reasons, Defendant City’s motion to dismiss (Doc. No. 8) will be

granted. An Order consistent with this Memorandum follows.




7
  Consistent with the Court’s earlier discussion of the propriety of amendment as it pertains to
Plaintiff’s Section 1983 claim, the Court also finds that amendment of Plaintiff’s Section 1985
claim would not necessarily be futile. Therefore, the Court’s dismissal of this claim is without
prejudice.
                                                  12
